RESPONSE TO AMENDMENT

Claims 1, 2, 7, 11-13, and 18 are pending in the application.  Claims 3-6, 8-10, 14-17, and 19-21 have been cancelled.  
Amendments to the claims, filed February 3, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 2, 7-13, 18, and 19 over Lee (U.S. Pat. Pub. 2015/0266272) in view of Okumoto (U.S. Pat. Pub. 2015/0200333) and Murashige (U.S. Pat. Pub. 2011/0114160) and as evidenced by Walter (U.S Pat. Pub. 2009/0038683), Corning (Corning 1737 AMLCD Glass Substrates), Mori (U.S. Pat. Pub. 2001/0013756), and MIT (MIT Materials Property Database), made of record in the office action mailed November 3, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed February 3, 2022.
The 35 U.S.C. §103 rejection of claims 1, 2, 7, 8, 12, 13, and 18 over Okumoto (U.S. Pat. Pub. 2015/0200333) in view of Lee (U.S. Pat. Pub. 2015/0266272) as evidenced by Walter (U.S Pat. Pub. 2009/0038683), Corning (Corning EAGLE 2000 AMLCD Glass Substrates), and Mori (U.S. Pat. Pub. 2001/0013756), made of record in the office action mailed November 3, 2021, Page 10, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed February 3, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13, the limitations “wherein an average diameter of the pores is substantially constant, wherein a number of respective ones of the pores that are located at substantially a same respective distance from the glass substrate and along a same respective horizontal line increase in the direction away from the glass substrate” are not supported in the originally filed disclosure and are considered new matter.  For support of the newly added limitations, Applicant points to Paragraph [00115] of the originally filed specification and Fig. 9.  However, Paragraph [00115] does not discuss the diameter of the pores nor the location or number of pores and these attributes are not discussed anywhere in the originally filed disclosure.  Additionally, Fig. 9 cannot be relied upon to support the newly added limitation because the drawing is a simple drawing that does not have sufficient detail to support the limitations.  Furthermore, Paragraph [0038] of the originally filed specification states that “In the drawings, the relative sizes of elements, layers, and regions may be exaggerated for clarity” and Paragraph [0048] in the originally filed specification states that “the regions illustrated in the drawings are schematic in nature and theirs shapes are not intended to illustrate the actual shape of a region of a device and not intended to be limiting”.  As such, the drawings do not support the newly added limitations and therefore, the newly added limitations are considered new matter.
Claims 2, 7, 11, 12, and 18 are rejected based on their dependency on either claim 1 or claim 13.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed February 3, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 6, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788